



EMPLOYMENT AGREEMENT


Ramesh Srinivasan, as President and Chief Executive Officer, you will be a
valuable Agilysys employee, and we expect you to make a significant contribution
to Agilysys’ success. As a result, Agilysys, Inc. (“Agilysys” or the “Company”)
wishes to employ you under the terms of this Agreement.


1.    Employment Period. Subject to termination pursuant to Section 7 hereof,
the term of this Agreement shall commence on January 3, 2017 (the “Effective
Date”) and continue for the period of three years (the “Initial Employment
Period”). The Initial Employment Period will automatically extend for successive
periods of one year (each a “Renewal Period” and each such Renewal Period
together with the Initial Employment Period shall be referenced collectively as
the “Employment Period”) at the end of the Initial Employment Period and any
Renewal Period unless either the Company or Employee notifies the other in
writing (a “Non-Renewal Notice”) of a decision not to renew the Initial
Employment Period or the Renewal Period, as applicable, at least 90 days prior
to the end of the Initial Employment Period or the Renewal Period, as
applicable. However, if a Change in Control occurs during the Employment Period,
this Agreement shall expire no earlier than the second anniversary of the date
on which such Change in Control occurs. If the Company chooses not to renew this
Agreement, you may voluntarily terminate your employment at any time within
sixty (60) days after the end of the Employment Period and such termination will
be treated for all purposes under this Agreement as a termination by the Company
other than for Cause, thereby entitling you to severance benefits under Section
7.


2.    Position. You shall be employed in the position set forth above, with the
duties and responsibilities customarily associated with that position.


3.    Best Efforts. You shall devote all of your business time and attention to
your duties as an employee of Agilysys. You shall use your commercially
reasonable best efforts, energies, and skills to advance the business of
Agilysys, to further and improve its relations with suppliers, customers and
others, and to keep available to Agilysys the services of its employees. You
shall perform your duties in compliance with all laws and Agilysys’ published
policies, including ethical standards set forth in the Code of Business Conduct.
You may engage in outside board activities to the extent approved by the board
of directors of Agilysys (the “Board”), provided further that any outside board
activities not begin within the first 12 months of your employment.


4.    Board Membership. You will be elected as a member of the Board upon the
commencement of your employment, to serve under the same terms as the other
directors of the Company, with no additional compensation. While you remain
Chief Executive Officer of Agilysys, you will be nominated each year as a
candidate for re-election as a member of the Board, to serve under the same
terms as the other directors of the Company, with no additional compensation.
You will resign from the Board upon termination of employment.


5.    Compensation. Your compensation will be pursuant to Agilysys’ standard
programs in effect from time to time. You shall be eligible to participate in
any and all employee benefit plans or programs of the Company generally
available to any of its senior level executive employees, on terms no less
favorable than provided to any such senior level executive employee of the
Company.


A.Base Salary. You will be paid a Base Salary at an annual rate of $600,000,
payable in semi-monthly installments in accordance with the Company’s regular
payroll practice and subject to applicable employment and income tax
withholding. Your Base Salary will be subject to annual review and adjustment
and may be increased but not decreased.







--------------------------------------------------------------------------------





B.Target Bonus. You will be entitled to participate in the Company’s executive
bonus program at an annual target bonus of 75% of Base Salary and a maximum
bonus of 150% of Base Salary, with the actual amount to be determined in the
discretion of Compensation Committee based on Company and individual
performance. This bonus will be payable in the form of performance shares that
will vest upon attainment of annual performance goals, as determined by the
Board (after considering in good faith input from you), and otherwise in
accordance with Agilysys’ stock incentive plans. For any fiscal year, the
applicable performance goals will be set and the performance shares will be
granted, as soon as administratively practicable but in no event later than the
90th day of that fiscal year. (For example, for fiscal year 2018 that ends in
March 2018, the goals must be set and the performance shares granted, no later
than the 90th day of fiscal year 2018.) Any performance shares that are earned
will vest and be settled on the earlier of the first anniversary of the grant
date or the date specified in the applicable stock plan. You will not be
eligible to participate in the Company’s executive bonus program during your
initial, partial fiscal year of employment (that is, fiscal year 2017 ending in
March 2017).


C.Equity. You will initially receive an equity grant of 630,000 Stock Settled
Appreciation Rights (SSARs), vesting one-third on the first anniversary of the
Effective Date and the remainder in equal monthly amounts over the next two
years. Such SSARs will vest upon a change in control, in accordance with
Agilysys’ stock incentive plans.


D.Vacation. You will accrue vacation in accordance with the Company’s policy and
will be provided no less than four weeks of vacation for each full year of
employment.


E.Business Expenses. The Company shall reimburse you for all reasonable expenses
incurred by you in performance of your duties, in accordance with the Company’s
policy applicable to a majority of the other officers or directors of the
Company.


F.Travel Expenses. You shall be reimbursed for all reasonable travel expenses
incurred while performing duties on behalf of the Company, in accordance with
the Company’s policy applicable to a majority of the other officers or directors
of the Company. You will be permitted to fly business class for flights over two
hours in length.


6.    Location. You will relocate your personal residence to the Greater Las
Vegas, NV area within 90 days of the Effective Date and maintain your personal
residence in the Greater Las Vegas, NV area for the duration of your tenure as
Chief Executive Officer, unless written permission is provided by the Board to
do otherwise. Agilysys will directly pay or reimburse you for reasonable
relocation expenses for the movement of two automobiles and household goods from
San Jose, CA to Henderson, NV, not to exceed $20,000. Payments will be made
promptly in 2017 after your submission of reasonable documentation of your
expenses.


7.    Termination. Your employment may be terminated for Cause by Agilysys,
voluntarily by you, or without Cause by Agilysys. The last date of your
employment as a result of termination for any of these reasons is the
“Termination Date.”


A.    Termination for Cause and Voluntary Termination. If your employment
terminates for any of the following reasons: (a) your death, disability, or
legal incompetence; (b) the issuance by Agilysys of a notice terminating your
employment “for Cause” (which, for these purposes, means: (i) your conviction of
a crime involving misappropriation of money or other property or conviction of a
felony, or a guilty plea or plea of nolo contendere by you with respect to a
felony, (ii) conduct by you that is Prohibited





--------------------------------------------------------------------------------





Activity under Section 9.C. below, (iii) conduct by you that breaches your duty
of loyalty to the Company or your willful misconduct, any of which materially
injures the Company, (iv) a willful and material breach by you of your material
obligations under any agreement entered into between you and the Company that
materially injures the Company, or (v) your failure to substantially perform
your reasonable duties with the Company (other than by reason of your
disability); or (c) you voluntarily resign your employment, then your salary
will end on the Termination Date, provided that you still will be paid accrued
but unpaid base salary, any earned and unused vacation pay and be reimbursed for
any unreimbursed expenses. Notwithstanding any contrary provision of this
Agreement, a termination of your employment shall not be for “Cause” under
Section 7.A.(b)(v) unless Agilysys notifies you in writing of the alleged
failure or breach that the Company claims constitutes Cause, and you fail to
substantially cure such failure or breach within thirty (30) days of your
receipt of such notice.


B.    Termination Without Cause. If your employment is terminated by Agilysys
for any reason other than for Cause or by you due to Good Reason, upon
effectiveness of a mutually-agreeable release of claims in favor of the Company,
you will be paid a severance payment equal to one year regular base and target
annual incentive salary (if applicable), which will be at the rate applicable to
you at the time your employment terminates (the “Severance Payment”), which will
be paid during regular pay intervals during the one year period following the
Termination Date (“Severance Period”). In any termination pursuant to this
Section 7.B, regardless of when such termination occurs, you will also receive
(i) a lump sum payment in cash on the 60th day following the Termination Date in
an amount equal to the total after-tax premiums you would be required to pay for
twelve months of COBRA continuation coverage under the employer’s health benefit
plan (i.e., medical, dental and vision coverage), determined using the COBRA
premium rate in effect for the level of coverage that you have in place for you
and your dependents immediately prior to the Termination Date, regardless of
whether you or your dependents elect COBRA (the “COBRA Payment”), (ii) a
pro-rated bonus for the year of termination based on actual performance and
without the exercise of negative discretion by the Board, and (iii) twelve (12)
months of accelerated vesting of all equity compensation awards that were
outstanding immediately prior to the Termination Date. The release of claims
required by this Section 7.B. will not impose any post-employment obligations on
you other than reasonable non-disparagement obligations and those obligations to
which you already have agreed in writing. You will not otherwise be eligible for
severance under any Agilysys severance plan. Notwithstanding any other provision
of this Agreement, in all cases of termination of employment, you will be paid
accrued but unpaid base salary, any earned and unused vacation pay and be
reimbursed for any unreimbursed expenses.


C.    Good Reason. If any of the following occurs without your express written
consent: (i) a reduction in your base salary or target bonus opportunity, (ii) a
material diminution in your authority, duties or responsibilities (including,
without limitation, your no longer being the CEO of a publicly-traded company),
(iii) your removal as a member of the Board (other than by your voluntary
resignation), (iv) any other action that constitutes a willful and material
breach by Agilysys of a material provision of this Agreement, or (v) a material
reduction in the benefits provided to you that is not part of a broader
reduction of benefits applicable to substantially all other officers of the
Company,“ (“Good Reason”), then you may terminate your employment due to Good
Reason if you provide notice to Agilysys within 90 days of the condition giving
rise to the Good Reason and Agilysys fails to materially cure such condition
within 30 days following the date of such notice, upon which failure to cure
your employment shall immediately terminate for Good Reason. Such termination
for Good Reason will be deemed a termination by Agilysys without Cause for
purposes of this Agreement and you shall be entitled to the Severance Payments
described in Section 7.B. or 7.D, as applicable.







--------------------------------------------------------------------------------





D.    Change in Control. Notwithstanding any other provision contained herein,
if your employment hereunder is terminated within three (3) months before or
twenty-four (24) months following a Change in Control (as defined below) by
Agilysys (or its successor or assignee) without Cause or by you due to Good
Reason, in addition to payment of any accrued but unpaid base salary, the pro
rata amount of your target bonus for the year of termination, and the balance of
any earned and unused vacation pay, each as of the Termination Date, then you
will be entitled to receive:


i.    A lump sum payment in cash on the 60th day following the Termination Date
an amount equal to two times the sum of (a) your annual base salary and (b)
target annual incentive, in each case determined by the greater of the rate
applicable immediately prior to the Change in Control or your Termination Date;


ii.    A lump sum payment in cash on the 60th day following the Termination Date
an amount equal to two times the COBRA Payment; and


iii.    100% vesting on the 60th day following the Termination Date of all
equity compensation awards that were outstanding immediately prior to the
Termination Date.


If the termination is within three (3) months before a Change in Control, the
payments and benefits described immediately above instead will be paid in
installments as described in Section 7.B. You will not otherwise be eligible for
severance under any Agilysys severance plan or any other provision of this
Agreement.


E.    Definition of Change in Control. For purposes of this Agreement, “Change
in Control” shall mean the occurrence of any of one of the following during your
employment:


i.    Any one person (or more than one person acting as a group) acquires
ownership of stock of Agilysys that, together with the stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of Agilysys; provided that, a further Change in
Control shall not occur if any person (or more than one person acting as a
group) owns more than 50% of the total fair market value or total voting power
of the Company’s stock and acquires additional stock;


ii.    A majority of the members of the Board is replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of appointment or
election; or


iii.    The sale of all or substantially all of Agilysys’ assets.


Notwithstanding the foregoing, for purposes of this Agreement a Change in
Control shall not occur unless such transaction constitutes a change in the
ownership of Agilysys, a change in effective control of Agilysys, or a change in
the ownership of a substantial portion of Agilysys’ assets under Section 409A.


8.         Confidential Information. During the course of your employment, you
will learn various proprietary or confidential information of Agilysys and/or
its related and affiliated companies (including the identity of customers and
employees; vendor information; marketing information and strategies; sales
training techniques and programs; product development and design; acquisition
and divestiture opportunities and discussions; and data processing and
management information systems, programs, and practices). You shall use such
information only in connection with the performance of your duties to Agilysys
and agree not to copy, disclose, or otherwise use such information or contest
its confidential or proprietary nature. You agree to return any and all written
documents containing such information to Agilysys upon termination of your
employment. Notwithstanding anything to the contrary contained





--------------------------------------------------------------------------------





herein, no provision of this Agreement shall be interpreted so as to impede you
(or any other individual) from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures under the
whistleblower provisions of federal law or regulation (any such activity,
“Protected Activity”). You do not need the prior authorization of Agilysys to
engage in Protected Activity and you shall not be not required to notify
Agilysys that you have engaged in Protected Activity. Similarly, nothing in this
Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by 18 U.S.C. §
1833(b). Accordingly, the parties to this Agreement have the right to disclose
in confidence trade secrets to federal, state, and local government officials,
or to an attorney, for the sole purpose of reporting or investigating a
suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure. By way of
reference, 18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that-(A) is made-(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.


9.         Restrictive Covenants.


A.    Confidentiality. During the time of your employment with the Company and
for twenty-four months thereafter, you will be subject to confidentiality and
non-disclosure requirements in accordance with the Company’s standard
confidentiality and employee non-disclosure agreement, provided that nothing in
any agreement between you and the Company will limit your ability to engage in
Protected Activity as defined in Section 8. You also agree to provide reasonable
cooperation to the Company for such period with respect to any and all
post-termination litigation and regulatory matters wherein the Company requests
your assistance, provided that you will be reimbursed for reasonable expenses
incurred in providing such cooperation.


     B.    No Hiring. During the time of your employment with the Company and
for twelve months thereafter, you agree not to employ or retain, have any other
person or firm employ or retain, or otherwise participate in the employment or
retention of any person who was an employee or consultant of Agilysys at any
time during the twenty-four months preceding the end of your employment with the
Company, provided that it will not be a violation of this Section 9.B. if an
enterprise with which you are affiliated employs any such employee or consultant
so long as you are not directly or indirectly involved in such action.


C.    Non-Competition. Because of Agilysys’ legitimate business interest as
described herein and the good and valuable consideration provided to you, during
the time of your employment with the Company and continuing for the 12-month
period beginning on the Termination Date whether your employment is terminated
at your option or at the option of Agilysys, for any reason or no reason, you
agree and covenant not to engage in Prohibited Activity within the “Territory”
(as defined below).


For purposes of this Section 9.C., “Prohibited Activity” is activity in which
you contribute your knowledge, directly or indirectly, in whole or in part, as
an employee, employer, owner, operator, manager, advisor, consultant, agent,
employee, partner, director, stockholder, officer, volunteer, intern or any
other similar capacity to an entity engaged in the same or similar business as
Agilysys, specifically, as of the Effective Date, in the business of developing
and/or selling the point of sale (POS), property management, inventory and
procurement, payment gateway and related mobile and wireless solutions to





--------------------------------------------------------------------------------





the hospitality or gaming industries. Any disclosure of trade secrets,
proprietary information or Confidential Information, other than Protected
Activity, is also Prohibited Activity.


For purposes of this Section 9.C., “Territory” shall mean each state, province,
or other political subdivision in which the Company is engaged in the Business
as of the Termination Date.


Nothing herein shall prohibit you from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that you are not a
controlling person of, or a member of a group that controls, such corporation.
In addition, nothing in this Agreement prohibits your investment in Offercraft,
a company engaged in the gamification of coupons for retail including at point
of sale, provided that you do not materially increase your investment unless
written permission is provided by the Board.


It is understood and acknowledged that any non-competition obligation arising
under this Section 9.C shall be in addition to any other obligations on your
part under this Agreement, including but not limited to the confidentiality and
no-hiring provisions of Sections 8 and 9.A., above.            


10.    Assignment of Inventions. Agilysys by law is entitled to all rights,
ideas, inventions and works of authorship relating to its business that are made
by its employees during the scope of their work, whether or not conceived during
regular business hours, for Agilysys when using Agilysys resources. You agree to
promptly and fully disclose to Agilysys all ideas, inventions, discoveries,
creations, designs, methods, and other technology and rights (and any related
improvements or modifications thereof), whether or not protectable under any
form of legal protection afforded to intellectual property (collectively,
“Innovations”), relating to any activities or proposed activities of Agilysys
and its affiliates and subsidiaries, conceived or developed by you (alone or
jointly with others) during your employment, whether or not conceived during
regular business hours. Such Innovations shall be the sole property of Agilysys.
To the extent possible, such Innovations shall be considered a Work Made for
Hire under the U.S. Copyright Act. To the extent the Innovations may not be
considered such a Work Made for Hire, you agree to automatically assign to
Agilysys, at the time of creation of such Innovations, any right, title, or
interest that you may have in such Innovations. You further agree that you will
execute such written instruments, and perform any other tasks as may be
necessary in the opinion of Agilysys to obtain a patent, register a copyright,
or otherwise protect or enforce Agilysys’ rights in such Innovations.


11.    Specific Performance and Injunctive Relief. You acknowledge that Agilysys
will be irreparably damaged if the provisions of this Agreement are not
specifically enforced, that monetary damages will not provide an adequate remedy
to Agilysys, and that Agilysys is entitled to an injunction (preliminary,
temporary, or final) restraining any violation of this Agreement (without any
bond or other security being required), or any other appropriate decree of
specific performance. Such remedies are not exclusive and shall be in addition
to any other remedy which Agilysys may have.


12.     Severability and Reformation. The provisions of Sections 8 through 12 of
this Agreement constitute independent and separable covenants which shall
survive termination or expiration of the Employment Period. Any section,
paragraph, phrase, or other provision of this Agreement that is determined by a
court of competent jurisdiction to be overly broad in scope, duration, or area
of applicability or in conflict with any applicable statute or rule shall be
deemed, if possible, to be omitted from this Agreement. The invalidity of any
portion hereof shall not affect the validity of the remaining portions.


13.    Representation. You represent and warrant that in the past 15 years you
have not been convicted of, nor entered a guilty plea or plea of nolo contendere
with respect to, a crime involving misappropriation





--------------------------------------------------------------------------------





of money or other property or a felony in any jurisdiction, nor, to your
knowledge, have you been charged with or notified of pending charges with
respect to, or are you currently being investigated for, any such crime or
felony.


14.    Assignment.


A.     This Agreement is personal to you, and cannot be assigned by you to any
other party.


B.     This Agreement shall inure to the benefit of, and be binding upon and
enforceable by Agilysys, and by its successors and assigns. This Agreement may
be assigned by Agilysys, without your consent, to a third party (“Assignee”) in
connection with the sale or transfer of all or substantially all of Agilysys’
business, whether by way of sale of stock, sale of assets, merger or other
transaction. Such assignment by Agilysys will not constitute nor be deemed a
termination of your employment by Agilysys. After such assignment, any further
rights which you have under this Agreement will be the responsibility of the
Assignee.


15.     General. This Agreement constitutes our full understanding relating to
your employment with Agilysys, and replaces and supersedes any and all
agreements, contracts, representations or understandings with respect to your
employment. This Agreement is governed by and is to be construed and enforced in
accordance with the internal laws of the State of Georgia, without giving effect
to principles of conflicts of law. In the event of a conflict or inconsistency
between the terms hereof and the provisions of Agilysys’ Employee Handbook or
its Policies and Procedures, the terms hereof shall control; otherwise, the
provisions of the Employee Handbook shall remain applicable to your employment
relationship. Any controversy involving the construction or application of any
terms, covenants or conditions of the Agreement, or any claims arising out of
any alleged breach of the Agreement, will be submitted to and resolved by final
and binding arbitration in Las Vegas, Nevada, conducted pursuant to the rules of
the American Arbitration Association. This Agreement may not be superseded,
amended, or modified except in a writing signed by both parties.


16.     Section 280G.


A.     Reduction. Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates to your or
for your benefit pursuant to the terms of this Agreement or otherwise (“Covered
Payments”) constitute parachute payments (“Parachute Payments”) within the
meaning of Section 280G of the Code and would, but for this Section 15, be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be either:


i.    reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax (that amount, the “Reduced
Amount”); or


ii.    payable in full if your receipt on an after-tax basis of the full amount
of payments and benefits (after taking into account the applicable federal,
state, local and foreign income, employment and excise taxes (including the
Excise Tax)) would result in the Participant receiving an amount greater than
the Reduced Amount.


B.     Order of Reduction. The Covered Payments shall be reduced in a manner
that maximizes the Participant’s economic position. In applying this principle,
the reduction shall be made in a manner





--------------------------------------------------------------------------------





consistent with the requirements of Section 409A of the Code, and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.


C.     Determinations. Any determination required under this Section 16 shall be
made in writing in good faith by the accounting firm that was the Company’s
independent auditor immediately before the occurrence of the Change in Control
(the “Accountants”), which shall provide detailed supporting calculations to you
and the Company as requested by you or the Company. You and the Company shall
provide the Accountants with such information and documents as the Accountants
may reasonably request in order to make a determination under this Section 16.
For purposes of making the calculations and determinations required by this
Section 16, the Accountants may rely on reasonable, good faith assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code. The Accountants’ determinations shall be final and binding on you and
the Company. The Company shall be responsible for all fees and expenses incurred
by the Accountants in connection with the calculations required by this Section
16.


17.     Section 409A. The intent of the parties is that payments and benefits
under this Agreement are exempt from, or to the extent required, comply with
Section 409A of the Internal Revenue Code (“Section 409A”), and accordingly, to
the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance with Section 409A. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” To the extent
required to avoid an accelerated or additional tax under Section 409A: each
payment or benefit amount shall be construed as a separate identified payment;
if you are a “specified employee” under Section 409A when you separate from
service, amounts of “nonqualified deferred compensation,” if any, otherwise
payable during the six-month period immediately following your separation from
service shall instead be paid on the first business day after the date that is
six months following your separation from service (or, if earlier, your date of
your death). To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.


18.    Attorney’s Fees. Agilysys will directly pay or reimburse you for
reasonable legal fees incurred in connection with your review of this Agreement,
in a sum not to exceed $20,000, which payment will be made in January 2017 after
your submission of reasonable documentation of your expenses.


19. Indemnification. Agilysys will indemnify you and hold you harmless to the
extent provided under the Company’s certificate of incorporation and by-laws
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages resulting from your good faith performance of your duties
and obligations with Agilysys on terms no less favorable than provided to any of
its other executive officer or members of the Board. This obligation shall
survive the termination of the Executive’s employment with the Company. The
Employer shall cover the Executive under an indemnification agreement and
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same





--------------------------------------------------------------------------------





amount and to the same extent as the Company covers its other officers and
directors on terms no less favorable than provided to any of its other officers
or members of the Board.




In witness whereof the parties have executed this Agreement this 6th day of
December, 2016.


AGILYSYS, INC.          




/s/ Michael Kaufman    
By: Michael Kaufman         
Chairman of the Board






/s/ Ramesh Srinivasan    
By: Ramesh Srinivasan







